         Case 1:19-cv-00087-ABJ Document 19 Filed 10/07/19 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



Center for Immigration Studies
_______________________________
                             Plaintiff

                      vs.                                            19-cv-87
                                                    Civil Action No.___________


Richard Cohen and Heidi Beinrich
____________________________________
                         Defendant


                                 NOTICE OF APPEAL
       Notice is hereby given this 7th        day of October                   , 20 19      , that

Center for Immigration Studies

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from

the judgment of this Court entered on the   13th           day of September              , 20 19

in favor of defendants Cohen and Beinrich

against said Center for Immigration Studies


                                                           Howard Foster
                                             __________________________________________
                                                          Attorney or Pro Se Litigant
                                             Foster PC
                                             150 N. Wacker Dr. #2150
                                             Chicago, IL 60606
                                             312-726-1600
                                                              Address and Phone Number


(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil action
must be filed within 30 days after the date of entry of judgment or 60 days if the United States or
officer or agency is a party)

CLERK Please mail copies of the above Notice of Appeal to the following at the addresses indicated:
Defense counsel are registered on ECF
